Citation Nr: 0731309	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-10 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for chest pain. 

3.  Entitlement to service connection for sleep apnea claimed 
as insomnia due to an undiagnosed illness and Gulf War 
Syndrome. 

4. Entitlement to service connection for fatigue due to an 
undiagnosed illness and Gulf War Syndrome. 

5. Entitlement to service connection for uncontrolled jerking 
and twitching of muscles due to an undiagnosed illness and 
Gulf War Syndrome.

6. Entitlement to an initial compensable rating for hallux 
valgus.

7. Entitlement to service connection for pseudofolliculitis 
barbae.

8. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for eye 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 
1995.  He had service in Southwest Asia from September 1990 
to May 1991. 

This matter comes before the Board of Veterans' Appeals from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  The veteran 
lives in Germany and this case has been transferred to the 
Pittsburgh, Pennsylvania RO. 

In an August 2003 rating decision, the RO granted service 
connection for hallux valgus, left great toe.  A 
noncompensable evaluation was assigned from September 17, 
1997.  Service connection was denied for pseudofolliculitis 
barbae; chest pains; eye pain; sleep apnea, fatigue, and 
uncontrolled twitching and jerking of muscles as a result of 
undiagnosed illness.  Service connection for hepatitis B was 
deferred and subsequently denied by rating action in 
September 2003. 

Entitlement to service connection for skin disease, facial 
described as pseudofolliculitis barbae, and for eye pain was 
previously denied in a final May 1995 rating decision. Thus, 
regardless of any RO action, the current claims to reopen may 
be considered on the merits only if new and material evidence 
has been submitted since the last final decision. 38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2006).

The submission of new and material evidence to reopen a 
previously denied claim is a jurisdictional prerequisite to a 
merits based review by the Board. Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). The Board has recharacterized 
the eye pain issue accordingly.  As to the skin disorder, the 
RO essentially reopened that claim and considered it on the 
merits.  As set out below in the REMAND section of this 
document, the Board agrees with the reopening and concludes 
that additional development is needed.

The appeal as to the issues of whether new and material 
evidence has been received to reopen the claims for 
entitlement to service connection for eye pain, and service 
connection for hepatitis B and a skin disorder of the face 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. Consistent with the instructions 
below VA will notify you of the further action required on 
your part.


FINDINGS OF FACT

1. Despite the veteran's descriptions of symptoms of chest 
pain, there is no objective medical evidence that the veteran 
currently has a chronic disability manifested by chest pain 
which is due to service.

2. Sleep apnea was not clinically demonstrated in service and 
there is no competent medical evidence etiologically relating 
the veteran's sleep apnea to service.

3. Fatigue was not clinically demonstrated in service and 
there is no competent medical evidence etiologically relating 
the veteran's fatigue to service.

4. Uncontrolled jerking and twitching of muscles was not 
clinically demonstrated in-service and there is no competent 
medical evidence etiologically relating the veteran's jerking 
and twitching of muscles to service.

5. The veteran is not shown to have had resection of the 
metatarsal head surgery on the left foot bunion; severe 
hallux valgus equivalent to amputation of the great toe is 
not shown; further functional impairment of the left foot due 
to bunion or disability equivalent to moderate foot injury is 
not shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability 
manifested by chest pain are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2. The veteran's sleep apnea is not a manifestation of an 
undiagnosed illness; and sleep apnea was not incurred or 
aggravated by service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2006).

3. The veteran's complaints of fatigue are not manifestations 
of an undiagnosed illness; and they were not incurred or 
aggravated by service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.317.

4. The veteran's complaints of uncontrolled jerking and 
twitching of muscles are not manifestations of an undiagnosed 
illness; nor were they incurred or aggravated by service, and 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317.

5. The criteria for an initial compensable rating for left 
hallux valgus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June and August 
2003, October 2005, and March 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

I.  Service Connection

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (Court) case law, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).  In addition, if a condition is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

A. Chest pain. 

There is no medical evidence of record that supports a claim 
for service connection for a disability manifested by chest 
pain.

At an April 1998 VA fee based examination the veteran 
reported a history of substernal chest pain and pain over the 
heart for 3-4 years with some radiation to the left arm. He 
was taking no medication for this condition.  The veteran 
noted that in December1996 he was involved in a motor vehicle 
accident sustaining an anterior chest contusion and 
dislocation of the right hip.  Examination revealed a regular 
heart action without murmurs. No pulmonary distress was noted 
on exertion and no edema.  There was no evidence of typical 
angina pectoris pain and no radiation into the left side, 
neck, jaw, shoulders, or arm. 
 
It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists). Chest pain is essentially a symptom, not 
a diagnosis of a disease entity. The medical records 
associated with the file are negative for a disability 
manifested by chest pain which is related to service. The 
only evidence is the veteran's assertions that he has a 
disability manifested by chest pain. The Board recognizes 
that he is competent to describe symptoms; however, he is not 
competent to give an opinion regarding a diagnosis or the 
etiology of a condition. Consequently, his opinion lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions). Therefore, the veteran's unsubstantiated 
allegations, no matter how sincere, cannot take the place of 
competent medical evidence.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for chest pain, and the 
appeal to this extent must be denied.

B. Sleep apnea, fatigue, and uncontrolled jerking and 
twitching of muscles as a result of an undiagnosed illness 

The veteran contends that, as a result of his service in the 
Persian Gulf, he has disorders manifested by sleep apnea, 
fatigue and uncontrolled jerking and twitching of muscles. It 
is requested that the veteran be afforded the benefit of the 
doubt.

In addition to the service connection criteria previously 
discussed, under section 1117 of Title 38, United States 
Code, VA may compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War (PGW), or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the PGW.

VA implementing regulation 38 C.F.R. § 3.317 (2007) provides 
that, for a disability to be presumed to have been incurred 
in service, the disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

The service medical records are silent as to any complaints, 
treatment or diagnosis of sleep apnea, fatigue, or 
uncontrolled jerking and twitching of muscles.  

In August 1997 the veteran filed a claim for service 
connection requesting a PGW protocol examination.  He noted 
he had some medical problems he believed may be the result of 
his deployment to Saudi Arabia during the PGW. 

At an April 1998 VA fee based examination the veteran 
complained about fatigue and sleep disturbance since he was 
in the PGW.  He often experienced sudden jerks involving his 
whole body.  The examiner made no physical findings but 
diagnosed fatigue, insomnia, and uncontrolled twitching and 
jerking of muscles, undiagnosed.

In May 2001 the RO asked the veteran to submit additional 
information to show an undiagnosed illness in service and 
continued treatment since discharge from service.  In a 
September 2001 written response the veteran noted that, "I 
have not been treated in either the military or since 
discharge."

In a July 2003 VA examination an examiner noted that the 
veteran was being examined for fatigue, chronic insomnia, and 
twitching.  When asked how he did his job with these symptoms 
he noted that he only had to sit at his desk and push keys.  
He admitted to falling asleep at his computer once in a 
while.  The examiner noted that the veteran was markedly 
obese and was probably falling asleep from excessive 
exogenous stimulation in his gastrointestinal tract.  

A neurological examiner noted a reported five year history of 
twitching and jerking of all muscles occurring especially 
when his eyes are closed.  The veteran has had no seizures 
and had seen doctors with no specific diagnosis made.  The 
diagnosis was a normal clinical examination.

An examination for chronic fatigue noted that the veteran did 
not report any work lost within the past 12 months. He had 
not been off work for any illness, injury or
sickness.  He denied fevers muscle aches or weakness.  He 
reportedly began feeling tired in1998 although he denied any 
specific onset or date.  His main problem was falling asleep 
during the day and getting tired.  He was told by his wife 
that he snored a lot and stopped breathing while asleep.  The 
veteran was noted to have undergone normal lab studies in 
March 2003.  He was scheduled for a pending sleep study.  The 
diagnoses were morbid obesity and sleep apnea.  The examiner 
further noted that the:

Veteran does not meet the criteria for 
chronic fatigue syndrome and his symptoms 
of falling asleep during the day are due 
to obstructive sleep apnea (sleep study 
pending).  His lab study was all within 
normal limits.

The evidence of record shows that neither in-service nor post 
service medical records document clinical manifestations of 
either chronic fatigue or chronic uncontrolled twitching of 
muscles.  The July 2003 VA examination diagnosed sleep apnea 
but did not conclude that any of the veteran's complaints 
were due to an undiagnosed illness and no competent evidence 
to the contrary has been offered. Indeed, the examiner opined 
that the veteran did not meet the criteria for chronic 
fatigue syndrome, and the examination did not reveal 
uncontrolled chronic twitching.  No competent evidence has 
ever been submitted to show that either chronic fatigue or 
uncontrolled twitching have ever been clinically demonstrated 
by objective indications of chronic disability or by 
objective evidence perceptible to an examining physician, or 
by other, non-medical indicators that are capable of 
independent verification.  Finally, while the veteran was 
diagnosed post service with sleep apnea, no physician has 
ever linked this disorder to service.

In light of the foregoing, it is evident that neither sleep 
apnea, chronic fatigue nor chronic uncontrolled twitching was 
manifested in-service, and none of these disorders are shown 
to be related to an undiagnosed illness. As such, service 
connection must be denied. 

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO. However, it is 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset, or cause of a 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions). Therefore, the veteran's unsubstantiated 
allegations, no matter how sincere, cannot take the place of 
competent medical evidence.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Disability Rating, Hallux Valgus, left

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found. Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences. Espiritu. However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45. Functional impairment shall also be evaluated on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity. 38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At an April 1998 fee based VA examination a marked hallux 
valgus deformity of the left foot was noted. No arthritic 
changes or remarkable findings were otherwise noted.  It was 
noted that a right bunionectomy was performed in service.  A 
left bunionectomy was apparently scheduled but not performed 
prior to separation from service.
  
At a July 2003 VA examination a review of the claims file and 
medical record only revealed complaints about bunions which 
hurt once in a while.  Examination revealed no pain or 
tenderness of the left great toe.  There was 20 degrees of 
hallux valgus deviation with mild undermining of the 2nd toe. 
The joint was asymptomatic on palpation.  The diagnosis was 
hallux valgus.  

The veteran's left foot bunion disability is rated under Code 
5280 for hallux valgus. His left foot bunion has been 
described as asymptomatic on examination. No weight bearing 
changes or edema have been demonstrated.  There is no 
evidence of resection of the metatarsal head for the left 
foot bunion, or that the veteran's hallux valgus is 
equivalent to amputation of the great toe. Also, there is no 
evidence of any further left foot functional impairment due 
to the bunion.

The Board therefore concludes that the veteran's service- 
connected left foot hallux valgus does not more closely 
approximate the criteria for a compensable rating under 
Diagnostic Code 5280 than those for a noncompensable rating, 
and would not properly be rated under a more favorable 
diagnostic code. Specifically, moderate foot injury is not 
shown that would allow a 10 percent rating under Code 5284. 
Accordingly, an increased rating is not warranted. The Board 
has considered whether the veteran is entitled to a "staged" 
increased rating for the left foot disability. Upon review of 
the longitudinal record, we find that at no time since 
September 17, 1997, has the left foot disability been 
sufficiently disabling to warrant a compensable rating. As 
the preponderance of the evidence is against this claim, the 
reasonable doubt doctrine does not apply.


ORDER

Service connection for a disability manifested by chest pain 
is denied.

Service connection for sleep apnea claimed as insomnia, to 
include due to an undiagnosed illness is denied.

Service connection for chronic fatigue syndrome, to include 
due to an undiagnosed illness is denied.

Service connection for chronic uncontrolled jerking and 
twitching of muscles, to include due to an undiagnosed 
illness is denied.

An increased compensable rating for hallux valgus, left is 
denied.


REMAND

The appellant's claims of entitlement to service connection 
for pseudofolliculitis barbae, and eye pain were previously 
denied in a May 1995 rating decision.

The appellant filed the current claim of entitlement to 
service connection for eye pain in August 1997.  While the 
veteran does not appear to have formally reopened his claim 
for pseudofolliculitis barbae, this issue was addressed by a 
VA fee based examiner in April 1998, and was apparently 
reopened by the RO.  Unfortunately, the appellant has not 
been provided with adequate notice that complies with Kent v. 
Nicholson, 20 Vet. App. 1 (2006). In this regard, the various 
notice letters sent to the appellant do not address the 
information and evidence necessary to substantiate the 
underlying claims for service connection, nor adequately 
inform him of the basis of the prior denial of his claims. In 
Kent, the Court found that in a claim to reopen a previously 
denied claim for service connection, 38 U.S.C.A. § 5103(a) 
requires that VA issue a notice letter that describes what 
evidence would be necessary to substantiate that specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

As noted above, as to the pseudofolliculitis barbae, or the 
skin disorder of the face, the Board agrees with the 
reopening.  In 1995 it was held that appellant had an acute 
and transitory disorder in service without chronic residuals.  
When examined in 1998 there was evidence of 
pseudofolliculitis, sufficient to reopen the claim.  Ro 
subsequently indicated that this was a congenital defect and 
or was not aggravated by service.  Medical support for these 
conclusions is not in the record before the Board.  It has 
not subsequently been indicated as to whether there is 
continued skin pathology of the face, thus an examination is 
warranted.

It is noted that when examined in 1998 there was testing 
revealing that the appellant had hepatitis B that was active 
at that time, and the examiner attributed the pathology to 
service.  In a more recent examination, he was not tested for 
the hepatitis B.  Thus, it is unclear whether appellant 
currently has this disorder, and whether if so, it is 
reasonably related to service.  As such, examination and 
opinion as to that matter is indicated.

Accordingly, the case is REMANDED for the following actions:

1. The RO must send the appellant a 
specifically tailored letter that 
complies with 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2006) which explains, in the 
context of a claim to reopen, what 
specific evidence is necessary to 
substantiate that specific element or 
elements required to establish service 
connection that was/were found 
insufficient in the previous final 
denial. The letter must specifically 
inform the appellant which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the appellant provide any 
evidence in his possession that pertains 
to his claim.  See Kent, supra.

2.  The veteran should be scheduled for 
appropriate VA physical examination(s), 
conducted by physicians, to determine the 
presence and etiology of hepatitis B and 
a skin disorder of the face.  All 
indicated tests should be conducted and 
all clinical findings should be reported 
in detail.  The claims folder should be 
made available to the examiner(s) for 
review prior to the examination(s).  
Appropriate examiner(s) should first 
identify whether he currently has 
hepatitis and or a skin disorder of the 
face.  If so, an opinion is requested as 
to either or both disorder more likely 
than not, (to a 50 percent degree or 
more) was related to any in-service 
occurrence or event.  If a determination 
cannot be made without resort to 
speculation, that too should be cited as 
to each issue.

3. Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

4. After all necessary action has been 
accomplished, the RO must readjudicate 
these three claims. If any claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond. The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


